DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                      MARLON HORACE WATSON,
                             Appellant,

                                      v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D14-4574

                                [July 1, 2015]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Matthew I. Destry,
Judge; L.T. Case No. 09-020305 CF10C.

   Marlon Horace Watson, Mayo, pro se.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Mark J. Hamel,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   We accept the State’s concession and reverse the order denying
appellant’s rule 3.800(a) motion to correct illegal sentence and remand for
further proceedings.      The trial court denied the motion without
explanation. The State concedes that the habitual violent felony offender
designation on the written sentence is in error and that new sentencing
orders must be issued.

   Reversed and remanded.

MAY, GERBER and KLINGENSMITH, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.